2017 IL 120407



                                        IN THE
                               SUPREME COURT
                                           OF
                         THE STATE OF ILLINOIS



                                   (Docket No. 120407)

              THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
                         DAVID HOLMES, Appellee.


                               Opinion filed July 20, 2017.



        JUSTICE GARMAN delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Freeman, Thomas, Burke, and Theis
     concurred in the judgment and opinion.

        Justice Kilbride dissented, with opinion.



                                        OPINION

¶1       Defendant, David Holmes, was arrested when a Chicago police officer
     observed a revolver in defendant’s waistband. After the arrest, police also
     discovered that defendant lacked a Firearm Owner’s Identification (FOID) card.
     Defendant was charged with four counts of aggravated unlawful use of a weapon
     (AUUW). Counts I and III alleged that defendant carried a loaded, uncased,
     immediately accessible firearm (720 ILCS 5/24-1.6(a)(1), (a)(3)(A); (a)(2),
     (a)(3)(A) (West 2012)), and counts II and IV alleged that he did so without a FOID
     card (720 ILCS 5/24-1.6(a)(1), (a)(3)(C); (a)(2), (a)(3)(C) (West 2012)).
     Subsequent to defendant’s arrest, this court issued its decision in People v. Aguilar,
     holding that section 24-1.6(a)(1), (a)(3)(A), (d)(1) was facially unconstitutional
     because it violated the right to keep and bear arms, as guaranteed by the second
     amendment to the United States Constitution. People v. Aguilar, 2013 IL 112116,
     ¶ 22. The State entered a nolle prosequi on counts I and III. Defendant filed a
     motion to quash his arrest and suppress evidence with respect to counts II and IV on
     the ground that the arresting officer only had probable cause to believe defendant
     was violating sections 24-1.6(a)(1), (a)(3)(A) and 24-1.6(a)(2), (a)(3)(A), which
     had been declared unconstitutional. 720 ILCS 5/24-1.6(a)(1), (a)(3)(A); (a)(2),
     (a)(3)(A) (West 2012). As a result, defendant argued that probable cause was
     retroactively invalidated and therefore his arrest violated his right to be free from
     unreasonable search and seizure under the state and federal constitutions.

¶2       After a hearing, the circuit court granted defendant’s motion. The appellate
     court affirmed. 2015 IL App (1st) 141256, ¶ 40. We allowed the State’s petition for
     leave to appeal, pursuant to Illinois Supreme Court Rule 315 (eff. Mar. 15, 2016).


¶3                                    BACKGROUND

¶4       In January 2014, defendant filed a motion to quash his arrest and suppress
     evidence with respect to counts II and IV. Because the probable cause underlying
     defendant’s arrest was based solely upon a violation of sections 24-1.6(a)(1),
     (a)(3)(A) and 24-1.6(a)(2), (a)(3)(A) (720 ILCS 5/24-1.6(a)(1), (a)(3)(A); (a)(2),
     (a)(3)(A) (West 2012)), which were declared facially unconstitutional in Aguilar
     after defendant’s arrest, defendant argued that the void ab initio doctrine
     retroactively invalidated probable cause.

¶5       At the hearing on defendant’s motion, the arresting officer, Gabriel Barrera,
     testified that on June 8, 2012, he was patrolling the 63rd Street Beach in Chicago.
     Officer Barrera saw defendant lean into the passenger-side window of a vehicle to
     speak to the driver. Defendant’s shirt rode up, revealing a revolver tucked into his
     waistband. Officer Barrera approached defendant, asked him to place his hands on



                                             -2-
     his head, and removed defendant’s revolver. Officer Barrera’s partner then took
     defendant into custody. It was after defendant was taken into custody that Officer
     Barrera learned defendant’s name and that he did not have a FOID card. Officer
     Barrera had no arrest or search warrant for defendant at the time of his arrest.
     Officer Barrera conceded that, before arresting defendant, he did not know any
     information about defendant. Therefore, probable cause was based solely upon
     defendant’s violation of the subsequently invalidated AUUW subsections.
     Following Officer Barrera’s testimony, defendant argued that the arrest should be
     quashed and all evidence resulting from the arrest suppressed because

            “At the time, yes, the officer did have the right to place [defendant] under
        arrest. He had a right to search him and recover that gun.

            Post-Aguilar, Judge, he didn’t because that portion of the statute was found
        to be unconstitutional. It was found to be void. It had [sic] ab initio. The point
        being though now that’s no longer okay. Just somebody carrying a gun is not a
        reason for officers to place him in custody and place him under arrest.”

     The trial court noted:

            “It might be kind of unfortunate because the officer didn’t do anything
        wrong at the time. But if it is true that the statute is void ab initio then it is like it
        never existed. And if it never existed it is that portion of the statute [sic] then the
        officer didn’t have probable cause.”

¶6       The appellate court affirmed, explaining that its conclusion was informed by
     this court’s decision in People v. Carrera, 203 Ill. 2d 1 (2002):

        “[O]ur supreme court in Carrera stated that a facially invalid statute is void
        ab initio. *** In other words, ‘[i]t is as though no such law had ever been
        passed.’ [Citation.] ***

            Based on the Carrera court’s language, we conclude the void ab initio
        doctrine precludes the application of the good-faith doctrine in defendant’s
        case. *** As the Carrera court explained, applying the good-faith exception to
        defendant’s case would ‘run counter to *** void ab initio jurisprudence.’
        [Citation.] Further, the Carrera court stated that giving ‘legal effect’ to the fact
        that the prior statute existed in the defendant’s case would ‘effectively




                                                -3-
          resurrect’ the statute ‘and provide a grace period *** during which our citizens
          would have been subject to extraterritorial arrests without proper
          authorization.’ ” 2015 IL App (1st) 141256, ¶¶ 29-30 (quoting People v.
          Carrera, 203 Ill. 2d 1, 14, 16 (2002)).

¶7         Referencing Michigan v. DeFillippo, 443 U.S. 31 (1979), and United States v.
       Charles, 801 F.3d 855 (7th Cir. 2015), the appellate court noted that, “[a]s a result
       of the Illinois void ab initio doctrine, we are *** in the unique position of having to
       hold that the same exact conduct could establish probable cause if a case was
       brought in the federal system but not if it was brought in our state courts.” 2015 IL
       App (1st) 141256, ¶ 36.


¶8                                         ANALYSIS

¶9         When reviewing a trial court’s ruling on a motion to quash arrest and suppress
       evidence, this court applies a two-part standard of review. People v. Almond, 2015
IL 113817, ¶ 55. Great deference is afforded to the trial court’s findings of fact, and
       those factual findings will be reversed only if they are against the manifest weight
       of the evidence. Id. This court reviews de novo the trial court’s ultimate legal ruling
       as to whether the evidence should be suppressed. Id.

¶ 10       Before this court, the State contends that (1) the void ab initio doctrine does not
       retroactively invalidate an arrest made upon probable cause to believe a defendant
       was violating a then-valid criminal statute and, (2) alternatively, if the void
       ab initio doctrine does retroactively invalidate such an arrest, then the good-faith
       exception to the exclusionary rule should apply because the statute in the instant
       case is substantive in nature, in that it makes unlawful certain conduct, and does
       not, by its own terms, confer unconstitutional search and seizure authority upon
       police.

¶ 11       Defendant acknowledges that, at the time of his arrest, Officer Barrera had
       probable cause to arrest him for carrying a loaded, uncased, immediately accessible
       firearm. 720 ILCS 5/24-1.6(a)(1), (a)(3)(A); (a)(2), (a)(3)(A) (West 2012).
       Defendant, however, contends that our 2002 decision in Carrera mandates strict
       application of the void ab initio doctrine, which, defendant maintains, would have
       the effect of retroactively invalidating probable cause and thereby incidentally




                                                -4-
       mandating the suppression of the evidence inculpating defendant for his FOID
       violation. Any other result, according to defendant, would be counter to the void
       ab initio doctrine.

¶ 12       The void ab initio doctrine is a state jurisprudential principle. “When a statute
       is held to be facially unconstitutional, the statute is said to be void ab initio, i.e.,
       void ‘from the beginning.’ ” (Internal quotation marks omitted.) People v.
       McFadden, 2016 IL 117424, ¶ 17 (quoting Perlstein v. Wolk, 218 Ill. 2d 448, 455
       (2006)). “An unconstitutional law ‘confers no right, imposes no duty and affords no
       protection. It is *** as though no such law had ever been passed.’ ” People v.
       Gersch, 135 Ill. 2d 384, 399 (1990) (quoting People v. Schraeberg, 347 Ill. 392,
       394 (1932)). “[W]here a statute is violative of constitutional guarantees, we have a
       duty not only to declare such a legislative act void, but also to correct the wrongs
       wrought through such an act by holding our decision retroactive.” Id. The law is
       clear that a defendant cannot be prosecuted under a statute that is void ab initio. See
       McFadden, 2016 IL 117424, ¶ 19. Less clear is whether the void ab initio doctrine
       is meant to be given such literal interpretation as to extend its reach to probable
       cause.

¶ 13        In the instant case, the appellate court concluded that this court’s decision in
       Carrera dictates that probable cause based on a statute later found unconstitutional
       is retroactively invalidated by operation of the void ab initio doctrine.


¶ 14                                     People v. Carrera

¶ 15       In Carrera, the defendant was arrested pursuant to a statute that granted police
       extraterritorial arrest powers. 203 Ill. 2d at 7. Subsequent to the defendant’s arrest,
       the statute was held unconstitutional because it was enacted in violation of the
       single subject rule of the Illinois Constitution of 1970. People v. Reedy, 186 Ill. 2d
1, 12 (1999). Thereafter, the statute was declared void ab initio in People v.
       Ramsey, 192 Ill. 2d 154, 156 (2000).

¶ 16       Before this court, the State argued (1) that the good-faith exception to the
       exclusionary rule applies where police rely upon a statute later declared
       unconstitutional and (2) that the exclusionary rule was inapplicable because the
       police did not conduct a constitutionally unreasonable search or seizure but simply




                                                -5-
       acted outside territorial limits without valid statutory authority to do so. Carrera,
203 Ill. 2d at 10. The State forfeited the issue of whether the exclusionary rule
       applied but urged this court to still consider it because resolution of that issue must
       occur prior to reaching the question of whether the good-faith exception applies. Id.
       at 11.

¶ 17       A majority of this court concluded that Illinois law was settled that the
       exclusionary rule applies where police effectuate an extraterritorial arrest without
       appropriate statutory authority. Id. In response, the State argued that the good-faith
       exception to the exclusionary rule applied because the police did not violate the
       defendant’s substantive constitutional rights in effectuating the extraterritorial
       arrest. Id. at 13. Acknowledging the State’s argument, the majority stated that it
       was choosing “to resolve this cause on narrower grounds” because “[i]n our
       estimation, the result that we reach is dictated by application of the void ab initio
       doctrine.” Id. at 13-14.

¶ 18       The majority explained that “[t]he void ab initio doctrine applies equally to
       legislative acts which are unconstitutional because they violate substantive
       constitutional guarantees [citation] and those that are unconstitutional because they
       are adopted in violation of the single subject clause of our constitution [citation].”
       Id. at 14-15. The majority would not consider the State’s good-faith exception
       argument, since application of “the good-faith exception would run counter to our
       single subject clause and void ab initio jurisprudence—specifically, that once a
       statute is declared facially unconstitutional, it is as if it had never been enacted.” Id.
       at 16. The majority reasoned:

           “In our estimation, to give effect to the historical fact that the amendment
           existed at the time of defendant’s arrest would effectively resurrect the
           amendment and provide a grace period (in this case four years between the
           effective date of the amendment and the date of our opinion in Reedy finding
           Public Act 89-404 unconstitutional) during which our citizens would have been
           subject to extraterritorial arrests without proper authorization. Our decision not
           to recognize an exception to the exclusionary rule where a statute is enacted in
           violation of the single subject clause comports with our jurisprudence that a
           statute which is facially invalid, and thus unconstitutional in its entirety, is void
           ab initio.” Id.




                                                 -6-
¶ 19       However, we find that Carrera is distinguishable from the present case for the
       following reasons. First, the statute at issue in Carrera did not itself violate any
       provision of the United States Constitution. Id. at 22 (Garman, J., dissenting, joined
       by Fitzgerald and Thomas, JJ.) (“[T]he constitutional infirmity in the statute did not
       spring from any violation of the fourth amendment of the United States
       Constitution or article I, section 6, of the state constitution.”). Rather, the statute at
       issue was held unconstitutional because it was enacted in violation of the single
       subject clause of the state constitution. Id. at 14-15 (majority opinion). Carrera
       involved strict application of a state jurisprudential doctrine—the void ab initio
       doctrine—to a state statute declared unconstitutional on purely state grounds. Id. at
       16. In the instant case, the statute at issue was held unconstitutional because it
       violated the second amendment of the United States Constitution. The reasoning
       underlying this court’s decision in Carrera cannot therefore be automatically
       applied to the present case, which involves the relationship between the void
       ab initio doctrine and a statute declared unconstitutional on federal grounds.

¶ 20       Second, the majority in Carrera declined to consider whether the good-faith
       exception to the exclusionary rule applied. Id. The issue of whether police had
       probable cause to arrest the defendant in Carrera had been forfeited. See id. at 18.
       Therefore, probable cause was not at issue in Carrera. The State also forfeited the
       issue of whether the exclusionary rule applied. Id. at 10. Rather, the majority
       resolved the case by applying the void ab initio doctrine and declined to address the
       good-faith exception due to its belief that application of the good-faith exception
       would be counter to the void ab initio doctrine. Id. at 16. The present case requires
       that we first address whether probable cause is retroactively invalidated. If not, then
       any reasoning involving the good-faith exception to the exclusionary rule is
       inapposite.

¶ 21       Third, Carrera is distinguishable because the facts and issues present did not
       implicate the limited lockstep doctrine. The single subject clause of the Illinois
       Constitution of 1970 does not have a cognate provision in the United States
       Constitution. See People v. Caballes, 221 Ill. 2d 282, 289 (2006) (“First, a
       provision may be unique to the state constitution and, therefore, must be interpreted
       without reference to a federal counterpart. The single-subject rule of the Illinois
       Constitution of 1970 (Ill. Const. 1970, art. IV, § 8(d)) is such a provision.”). In the
       instant case, we must address whether probable cause is invalidated by application




                                                 -7-
       of the void ab initio doctrine. Where, as here, the existence of probable cause is at
       issue, which is by definition a fourth amendment issue, we must look to federal law
       pursuant to the limited lockstep doctrine. See People v. Fitzpatrick, 2013 IL
113449, ¶ 28.

¶ 22       For the reasons that we explain below, strict application of the void ab initio
       doctrine in the present context, to the extent posited by defendant, would conflict
       (1) with precedent from the United States Supreme Court and (2) with two recent
       decisions from this court.


¶ 23                                Limited Lockstep Doctrine

¶ 24        Under our limited lockstep doctrine, we construe the search and seizure clause
       of our state constitution in accordance with the United States Supreme Court’s
       interpretation of the fourth amendment unless any of the narrow exceptions to
       lockstep interpretation apply. See id. This conclusion is “based on the premise that
       the drafters of the 1970 constitution and the delegates to the constitutional
       convention intended the phrase ‘search and seizure’ in the state document to mean,
       in general, what the same phrase means in the federal constitution.” Caballes, 221
Ill. 2d at 314.

¶ 25       “Both the fourth amendment to the United States Constitution, which applies to
       the states via the fourteenth amendment (Mapp v. Ohio, 367 U.S. 643 (1961)), and
       article I, section 6, of the Illinois Constitution of 1970, guarantee Illinois citizens
       the right to be free from unreasonable searches and seizures. U.S. Const., amend.
       IV; Ill. Const. 1970, art. I, § 6.” People v. Gaytan, 2015 IL 116223, ¶ 20. Notably,
       the term “probable cause” is incorporated in both the state and federal search and
       seizure provisions. U.S. Const., amend. IV; Ill. Const. 1970, art. I, § 6. Therefore,
       we follow decisions of the United States Supreme Court regarding searches and
       seizures.

¶ 26       In Michigan v. DeFillippo, the United States Supreme Court addressed
       “whether an arrest made in good-faith reliance on an ordinance, which at the time
       had not been declared unconstitutional, is valid regardless of a subsequent judicial
       determination of its unconstitutionality.” 443 U.S. 31, 33 (1979). The ordinance at
       issue provided that a police officer could stop and question an individual if he had




                                                -8-
       reasonable cause to believe that the individual’s behavior warranted further
       investigation for criminal activity. Id. The ordinance was subsequently amended to
       make it a crime for any person stopped pursuant to the ordinance to refuse to
       identify himself and produce evidence of his identity. Id. When the defendant failed
       to identify himself, he was taken into custody and searched. Id. at 34. The search
       revealed a package of marijuana and packet containing a controlled substance. Id.
       The defendant was charged with possession of the controlled substance. Id. The
       defendant was not charged with or tried for violation of the ordinance. Id.
       Subsequently, the ordinance making it a crime to refuse to identify oneself was held
       unconstitutionally vague on its face. Id.

¶ 27       The State argued that because of the violation of the ordinance, which the
       defendant committed in the presence of the officers, the defendant was subject to a
       valid arrest and the search that followed was a valid search incident to arrest. Id. at
       35. Therefore, evidence of the drugs should not have been suppressed. Id. The
       defendant maintained that since his arrest was for allegedly violating an ordinance
       later held unconstitutional, the search was likewise invalid. Id. After noting that the
       arresting officer had abundant probable cause to believe the defendant violated the
       ordinance, the United States Supreme Court rejected the argument that the officer
       lacked probable cause because he should have known the ordinance was invalid
       and would later be judicially declared unconstitutional. Id. at 36-37. “A prudent
       officer *** should not have been required to anticipate that a court would later hold
       the ordinance unconstitutional.” Id. at 37-38. The Supreme Court explained further:

              “Police are charged to enforce laws until and unless they are declared
          unconstitutional. The enactment of a law forecloses speculation by enforcement
          officers concerning its constitutionality—with the possible exception of a law
          so grossly and flagrantly unconstitutional that any person of reasonable
          prudence would be bound to see its flaws. Society would be ill-served if its
          police officers took it upon themselves to determine which laws are and which
          are not constitutionally entitled to enforcement.” Id. at 38.

¶ 28       In United States v. Charles, police responded to a call involving a road rage
       incident after a woman reported that the other driver was pounding on her car
       window and had displayed a gun. 801 F.3d 855, 857 (7th Cir. 2015). When officers
       reached the scene, the defendant emerged from his car. Id. The defendant matched




                                                -9-
       the caller’s description of the man with the gun, the responding officer noticed a
       bulge under the defendant’s clothing, and the responding officer detained and
       frisked him. Id. After finding nothing, the officer searched the defendant’s car,
       wherein the officer discovered a loaded handgun. Id. The defendant was indicted
       for possessing a firearm as a felon. Id. In finding probable cause, the court noted:

              “It’s true that Chicago’s handgun ban was later invalidated, see McDonald,
561 U.S. at 791, 130 S. Ct. 3020, as was the Illinois concealed-carry law, see
          Moore, 702 F.3d at 942. But the ‘[p]olice are charged to enforce laws until and
          unless they are declared unconstitutional,’ so a search based on a violation of a
          law later declared unconstitutional does not necessarily violate the Fourth
          Amendment. Michigan v. DeFillippo, 443 U.S. 31, 38, 99 S. Ct. 2627, 61
L. Ed. 2d 343 (1979). Although Charles could not be punished for violating an
          unconstitutional statute or ordinance, unless a law is ‘grossly and flagrantly
          unconstitutional,’ a police officer conducting a search may reasonably rely on it
          for Fourth Amendment purposes. Id.” Id. at 861.

¶ 29        Federal case law is clear that, under the facts of this case, probable cause would
       not be retroactively invalidated by the subsequent invalidation of the statute upon
       which probable cause was based at the time of the arrest. DeFillippo, 443 U.S. 31;
       Charles, 801 F.3d 855. We find this analysis compelling. Strict application of the
       Illinois void ab initio doctrine, to the literal extent posited by defendant, would
       conflict with our continued adherence to the limited lockstep doctrine.


¶ 30                         People v. Blair and People v. McFadden

¶ 31      Our conclusion is consistent with this court’s recent decisions in People v.
       Blair, 2013 IL 114122, and People v. McFadden, 2016 IL 117424.

¶ 32       First, in Blair, this court considered whether Public Act 95-688 (eff. Oct. 23,
       2007), which amended the armed violence statute, revived the sentencing
       enhancement in the armed robbery statute that this court held unconstitutional in
       People v. Hauschild, 226 Ill. 2d 63 (2007). Blair, 2013 IL 114122, ¶ 1. Relevant
       here, the State in Blair disputed that, under the void ab initio doctrine, the
       legislature could revive the armed robbery sentencing enhancement only by
       amending and/or reenacting that statute. Id. ¶ 25. The defendant argued that




                                               - 10 -
       although Public Act 95-688 may have remedied the constitutional infirmity in the
       armed robbery statute, Public Act 95-688 did not revive the sentencing
       enhancement in that statute because “once Hauschild declared the armed robbery
       sentencing enhancement unconstitutional the statute was void ab initio, and ‘the
       enhancement never existed.’ ” Id. ¶ 26. Agreeing with the State, this court
       explained:

              “Contrary to defendant’s argument, the void ab initio doctrine does not
          mean that a statute held unconstitutional never existed. As we recognized in
          Perlstein, [t]he actual existence of a statute, prior to a determination that the
          statute is unconstitutional, is an operative fact and may have consequences
          which cannot justly be ignored. The past cannot always be erased by a new
          judicial declaration. Perlstein, 218 Ill. 2d at 461 (quoting Chicot County
          Drainage District v. Baxter State Bank, 308 U.S. 371, 374 (1940)). Moreover,
          to construe the void ab initio doctrine as rendering a statute nonexistent is
          tantamount to saying that this court may repeal a statute. See Certain Taxpayers
          v. [Sheahen], 45 Ill. 2d 75, 81 (1970) (effect of repeal is to obliterate the statute
          repealed as completely as though it had never been passed as a law and never
          existed). Such a result, however, would contravene our separation of powers
          clause. Ill. Const. 1970, art. II, § 1.

              The power to enact laws, and the concomitant power to repeal those laws,
          reside in the General Assembly. *** Although we are obligated to declare an
          unconstitutional statute invalid and void [citations], such a declaration by this
          court cannot, within the strictures of the separation of powers clause, repeal or
          otherwise render the statute nonexistent.” (Internal quotation marks omitted.)
          Id. ¶¶ 29-30.

¶ 33       Next, in McFadden, we considered whether a conviction for AUUW based on
       section 24-1.6(a)(1), (a)(3)(A) could still serve as a prior felony conviction after
       that section was declared facially unconstitutional. 2016 IL 117424. The defendant
       argued that his 2008 conviction for unlawful use of a weapon (UUW) by a felon, a
       constitutionally valid offense, was not proven because the predicate felony
       conviction was based on that portion of the AUUW statute declared facially
       unconstitutional and void ab initio in Aguilar. Id. ¶ 21. We noted that, “[b]ased on
       this court’s precedent, we continue to reaffirm the principle that the void ab initio




                                               - 11 -
       doctrine renders a facially unconstitutional statute unenforceable and renders a
       conviction under that facially unconstitutional statute subject to vacatur.” Id. ¶ 20.
       We explained:

          “Although Aguilar may provide a basis for vacating defendant’s prior 2002
          AUUW conviction, Aguilar did not automatically overturn that judgment of
          conviction. Thus, at the time defendant committed the UUW by a felon offense,
          defendant had a judgment of conviction that had not been vacated and that
          made it unlawful for him to possess firearms.” Id. ¶ 31.

¶ 34      Therefore, this court rejected the defendant’s argument that the void ab initio
       doctrine, in and of itself, procedurally operated to overturn the 2002 AUUW
       conviction. The conviction would be treated as valid unless and until it was
       declared otherwise via judicial process. Id.

¶ 35        In the instant case, defendant attempts to distinguish Blair and McFadden.
       Specifically, defendant implies that, because Blair involved a question of revival
       and revival is not at issue in the instant case, Blair is inapposite. Defendant also
       asserts that McFadden did not curtail the reach of the void ab initio doctrine nor
       preclude the defendant from obtaining relief, as it addressed only the question of
       the procedural mechanism to challenge a conviction for unlawful use of a weapon
       by a felon where the underlying felony conviction had been based upon a statute
       later found unconstitutional. Because defendant “followed the proper procedure by
       filing a motion to suppress challenging his arrest without probable cause,”
       defendant insinuates that McFadden is similarly inapplicable.

¶ 36       We reject these arguments. Defendant does not explain why, if the void
       ab initio doctrine did not bar a statutory amendment from being revived in Blair or
       did not automatically invalidate the judgment of a predicate felony conviction in
       McFadden, it would invalidate probable cause. Such a contention is irreconcilable
       with Blair and McFadden.

¶ 37       We hold that the void ab initio doctrine does not retroactively invalidate
       probable cause based on a statute later held unconstitutional on federal
       constitutional grounds or on state constitutional grounds subject to the limited
       lockstep doctrine. In the instant case, Officer Barrera had probable cause at the time
       of defendant’s arrest, and thus there is no reason to suppress the evidence collected




                                               - 12 -
       incidental to the arrest. Because we conclude that probable cause existed at the time
       of defendant’s arrest and that probable cause was not retroactively invalidated by
       the subsequent declaration of unconstitutionality on second amendment grounds,
       the exclusionary rule does not apply. Thus, there is no need to consider the
       good-faith exception to the exclusionary rule.


¶ 38                                     CONCLUSION

¶ 39       The void ab initio doctrine did not retroactively invalidate probable cause for
       defendant’s arrest because probable cause was predicated on a statute that was
       subsequently declared unconstitutional on federal grounds. Because probable cause
       is a component of both the federal and state search and seizure provisions, we
       follow federal law pursuant to the limited lockstep doctrine. Federal case law holds
       that probable cause for arrest would not be retroactively invalidated by subsequent
       declaration of a statute’s unconstitutionality on federal grounds. See DeFillippo,
       443 U.S. 31; Charles, 801 F.3d 855. Carrera is distinguishable and does not dictate
       a different result because (1) Carrera involved strict application of a state
       jurisprudential doctrine—the void ab initio doctrine—to a state statute declared
       unconstitutional on purely state grounds, (2) Carrera did not analyze probable
       cause as it was not at issue, and (3) the facts and issues presented in Carrera did not
       implicate the limited lockstep doctrine. See Carrera, 203 Ill. 2d 1. Our conclusion
       comports with this court’s decisions in Blair and McFadden. See Blair, 2013 IL
114122; McFadden, 2016 IL 117424. To hold that the void ab initio doctrine
       requires retroactive invalidation of probable cause would be tantamount to a repeal
       of the statute, which would violate separation of powers. Because probable cause is
       not invalidated, no fourth amendment violation has occurred. Therefore, we need
       not reach the issue of whether the good-faith exception to the exclusionary rule may
       apply. Consequently, we reverse the judgment of the appellate court and remand
       the case to the circuit court for further proceedings.


¶ 40      Reversed and remanded.




                                               - 13 -
¶ 41       JUSTICE KILBRIDE, dissenting:

¶ 42       This opinion brings the demise of this court’s void ab initio doctrine one step
       closer. While once again purportedly “ ‘continu[ing] to reaffirm the principle that
       the void ab initio doctrine renders a facially unconstitutional statute
       unenforceable’ ” (supra ¶ 33 (quoting People v. McFadden, 2016 IL 117424,
       ¶ 20)), the majority simultaneously vitiates both that doctrine’s reason for being
       and our institutional duty to void statutes that are facially unconstitutional and to
       remediate the damage they have done. In reaching its decision, the majority
       construes this court’s opinion in People v. Carrera, 203 Ill. 2d 1, 16 (2002), so
       narrowly that it is effectively overruled. The majority’s analysis is fundamentally
       incompatible with stare decisis and our “paramount and constitutionally mandated
       function” to protect citizens’ constitutional rights from facially unconstitutional
       legislation. People v. Gersch, 135 Ill. 2d 384, 398 (1990). Because I cannot agree, I
       respectfully dissent.

¶ 43       In 1886, the United States Supreme Court explained that “[a]n unconstitutional
       act is not a law; it confers no rights; it imposes no duties; it affords no protection; it
       creates no office; it is, in legal contemplation, as inoperative as though it had never
       been passed.” Norton v. Shelby County, 118 U.S. 425, 442 (1886). See also supra
       ¶ 12 (quoting Gersch, 135 Ill. 2d at 399, quoting People v. Schraeberg, 347 Ill. 392,
       394 (1932)). This court has consistently followed that formulation of the void
       ab initio doctrine, repeatedly deeming facially unconstitutional statutes void
       “ ‘from the beginning.’ ” Perlstein v. Wolk, 218 Ill. 2d 448, 455 (2006) (quoting
       Black’s Law Dictionary 1604 (8th ed. 2004)). No one may be prosecuted in Illinois
       under a facially unconstitutional law because “ ‘[a]n invalid law is no law at all.’ ”
       (Internal quotation marks omitted.) Gersch, 135 Ill. 2d at 399 (quoting Van Driel
       Drug Store, Inc. v. Mahin, 47 Ill. 2d 378, 381 (1970), quoting People ex rel. Barrett
       v. Sbarbaro, 386 Ill. 581, 590 (1944)). While we have occasionally permitted a
       somewhat more relaxed, equitable application of the void ab initio doctrine in civil
       cases, we have adhered to its strict application in criminal matters for decades.
       Indeed, we have actively championed strict application of the doctrine in criminal
       cases, “where a defendant’s constitutionally guaranteed rights are in need of
       vindication.” Perlstein, 218 Ill. 2d at 466.




                                                 - 14 -
¶ 44       While necessarily acknowledging this substantive backdrop (supra ¶ 12), the
       majority nonetheless chooses to distance itself from those precedents, relying
       instead on a faulty analogy that erroneously equates the “repeal” of a statute with a
       judicial declaration that it is void ab initio. According to the majority, “ ‘to
       construe the void ab initio doctrine as rendering a statute nonexistent is tantamount
       to saying that this court may repeal a statute. [Citation.] Such a result, however,
       would contravene our separation of powers clause.’ ” Supra ¶ 32 (quoting People v.
       Blair, 2013 IL 114122, ¶ 29). Not surprisingly, however, the parties’ briefs do not
       raise the spectre of a “judicial repeal.” Applying the majority’s approach, even the
       Supreme Court’s 1886 description of a judicial finding of unconstitutionality would
       create a separation of powers violation. See Norton, 118 U.S. at 442 (explaining
       that “[a]n unconstitutional act is not a law; *** it is, in legal contemplation, as
       inoperative as though it had never been passed”). Used properly, “repeal” is, in fact,
       a legal term of art meaning “abrogation of an existing law by legislative act.”
       (Emphasis added.) A repeal may be “express,” relying on a “specific declaration in
       a new statute or main motion,” or “implied,” produced by an “irreconcilable
       conflict between an old law or main motion and a more recent law or motion.”
       Black’s Law Dictionary 1413 (9th ed. 2009). Regardless of the type, however, a
       “repeal” necessarily involves legislative action. See also Certain Taxpayers v.
       Sheahen, 45 Ill. 2d 75, 81 (1970) (noting that, when one legislative act repeals
       another, the effect is to “obliterate” the original statute as though it never existed).

¶ 45       In contrast, the void ab initio doctrine was judicially adopted to vindicate our
       citizens’ fundamental right to be free from unconstitutional legislation and to
       discourage its enactment. While the effect of this equitable doctrine may be similar
       to that of a legislative repeal, it is a distinct mechanism based on policy
       determinations specifically tied to the differing roles played by the courts and the
       legislature. Gersch, 135 Ill. 2d at 396. Because judicial decisions declare the
       existing law, they allow for only incremental adjustments as conditions evolve.
       This slower process allows courts to consider whether equitable factors justify the
       retroactive application of each change. In contrast, the legislature is empowered to
       alter the course of public policy sharply and to create unexpected new rights and
       responsibilities. For that reason, legislative actions are presumed to apply only
       prospectively. Gersch, 135 Ill. 2d at 396-97. “A constitutionally repugnant
       enactment suddenly cuts off rights that are guaranteed to every citizen [citation],
       and instantaneously perverts the duties owed to those citizens.” Gersch, 135 Ill. 2d



                                                - 15 -
       at 397. By failing to apply the void ab initio doctrine to inactivate facially
       unconstitutional statutes retroactively, this court would “effectively resurrect the
       amendment and provide a grace period *** during which our citizens would have
       been subject to” unconstitutional legislative action. Carrera, 203 Ill. 2d at 16. “To
       hold that a judicial decision that declares a statute unconstitutional is not retroactive
       would forever prevent those injured under the unconstitutional legislative act from
       receiving a remedy for the deprivation of a guaranteed right.” Gersch, 135 Ill. 2d at
       397. Those considerations, along with our mandate to strike down statutes that
       infringe on citizens’ constitutional rights, have been the driving forces behind our
       strict application of the void ab initio doctrine in criminal cases. Gersch, 135 Ill. 2d
       at 398-99.

¶ 46       Here, the relevant statute eviscerated Illinois citizens’ fundamental right to
       possess firearms, contrary to the core values firmly ensconced in the second
       amendment of our federal constitution (U.S. Const., amend. II). People v. Aguilar,
       2013 IL 112116, ¶ 16. The majority’s position drastically, and unnecessarily,
       undermines the protections provided by our strict application of the void ab initio
       doctrine. Without those protections, citizens unlucky enough to attract the attention
       of law enforcement while exercising their second amendment rights are exposed to
       otherwise impermissible prosecution for secondary conduct. In those instances, I
       continue to support this court’s application of the void ab initio doctrine both to
       protect guaranteed constitutional rights and to uphold our precedents shielding
       citizens from the sort of extreme collateral damage that, as in this case, can arise
       from arrests for facially unconstitutional offenses.

¶ 47       Contrary to the majority’s claim (supra ¶ 32), the effect of a judicial declaration
       that a statute is facially unconstitutional, and thus void ab initio, does not violate
       the separation of powers clause, at least no more than does the inevitable
       intertwining of our statutory constructions with the underlying statutory language.
       Village of Vernon Hills v. Heelan, 2015 IL 118170, ¶ 19 (recognizing that the
       judicial construction of a statute effectively becomes part of that statute); Abruzzo
       v. City of Park Ridge, 231 Ill. 2d 324, 343 (2008) (and cases cited therein). The
       inherent interweaving of common law and statutory enactment has never been
       deemed an unconstitutional judicial crossover into the legislature’s exclusive
       territory, nor should it be. It is simply the natural outcome when each branch of
       government fulfills its intended function.




                                                - 16 -
¶ 48       Similarly, legislative repeal and our strict application of the void ab initio
       doctrine both provide mechanisms exercising the complementary authority
       possessed by our coequal branches of government. Our strict application of the
       void ab initio doctrine, however, is not, and never has been, “tantamount to saying
       that this court may repeal a statute.” (Internal quotation marks omitted.) Supra ¶ 32.
       Perhaps that is the reason the parties’ briefs did not include that argument,
       necessitating the majority’s sua sponte discussion. The majority’s contrary
       conclusion suggests that many of our decisions applying the doctrine are
       unconstitutional, seriously undercutting their validity.

¶ 49        The majority’s approach also attacks our analysis in Carrera, when we applied
       the exclusionary rule to an extraterritorial arrest conducted in reliance on a statute
       later held facially unconstitutional. We declined to consider the good-faith
       exception, concluding that it “would run counter to our single subject clause and
       void ab initio jurisprudence.” Carrera, 203 Ill. 2d at 16. We further declined to
       give effect to the historical fact that the arrest was authorized by a statute that, at the
       time, was valid because doing so “would effectively resurrect the amendment and
       provide a grace period *** during which our citizens would have been subject to
       extraterritorial arrests without proper authorization.” Carrera, 203 Ill. 2d at 16. The
       majority’s abandonment of that principle here is irreconcilable with its purported
       allegiance to our void ab initio doctrine as well as our rejection of the Supreme
       Court’s decision in Illinois v. Krull, 480 U.S. 340 (1987), in favor of the dissent
       authored by Justice O’Connor, based on the same rationale. See People v. Krueger,
       175 Ill. 2d 60, 71-73 (1996) (discussing Krull, 480 U.S. at 361-69 (O’Connor, J.,
       dissenting, joined by Brennan, Marshall, and Stevens, JJ.)). As this case makes
       clear, the creation of a grace period for violating our citizens’ constitutional rights
       with legislative impunity remains a serious concern and requires swift and
       complete remedial action. The AUUW provision at issue had been in effect since
       2000 and undoubtedly had been applied against hundreds, if not thousands, of
       Illinois citizens before we declared it facially unconstitutional in Aguilar, 2013 IL
112116. Although the majority is content to accept the dismissal of the void
       AUUW charges as defendant’s sole remedy, subjecting him to prosecution for
       secondary charges premised on his arrest for that nonoffense, I am not.

¶ 50       What consolation is it for the State to drop the facially unconstitutional charges
       that prompted an arrest only to subject the very citizen whose rights were violated




                                                 - 17 -
       to additional felonies discovered after that arrest? It is, after all, this court’s “duty
       not only to declare such a legislative act void, but also to correct the wrongs
       wrought through such an act by holding our decision retroactive.” Gersch, 135 Ill.
2d at 399. In its effort to avoid the harsh consequences sometimes resulting from
       the invalidation of legislation that tramples our citizens’ fundamental rights, the
       majority overlooks the highly principled rationale underlying our void ab initio
       precedents. The ends thus achieved, however, cannot justify the means used to
       reach them under our case law.

¶ 51       To bolster its unjust conclusion, the majority also attempts to distinguish
       Carrera based on the nature of its underlying constitutional flaw. That attempt
       fails, however, by relying on a distinction without a difference. Although the statute
       in Carrera was declared unconstitutional for violating the state single subject rule,
       while the AUUW provision here violated the federal second amendment, that
       distinction is irrelevant. We expressly recognized as much when we explained that
       “[t]he void ab initio doctrine applies equally to legislative acts which are
       unconstitutional because they violate substantive constitutional guarantees
       [citation] and those that are unconstitutional because they are adopted in violation
       of the single subject clause of our constitution [citation].” Carrera, 203 Ill. 2d at
       14-15. The majority’s rejection of that conclusion contradicts Carrera’s clear
       directive.

¶ 52       Compounding its error, the majority announces this unprecedented limitation
       on the void ab initio doctrine without citation to any legal authority. Supra ¶ 19. No
       principled basis exists for granting relief under the void ab initio doctrine when the
       statute is unconstitutional on state grounds but denying the same relief when the
       constitutional problem is federal. It is inconceivable that this court would apply the
       void ab initio doctrine to grant the defendant in Carrera full relief, bypassing the
       fourth amendment issues raised, but deny this defendant any remedy by now
       choosing to focus on those same fourth amendment questions. As long as a statute
       is facially unconstitutional, on any basis, the core justifications for applying our
       void ab initio doctrine remain the same: to preserve our citizens’ constitutional
       rights, to provide a full remedy for all legislative violations, and to discourage the
       future enactment of unconstitutional legislation.




                                                - 18 -
¶ 53       Consistent with those principles, the legislature’s direct violation of
       defendant’s second amendment rights demands that he be granted full relief. The
       necessity of relief is even more obvious when the nature of the harm here is
       compared to Carrera. The statute granting the police extraterritorial jurisdiction to
       make arrests in Carrera was unconstitutional merely because it was improperly
       enacted; the statute’s substantive constitutionality was never in question. Carrera,
203 Ill. 2d at 13-14. In other words, if the police had exercised exactly the same
       jurisdictional authority under a statute enacted as part of a legislative package
       addressing a single subject, the validity of Carrera’s arrest would never have been
       in question. Nonetheless, despite the fact that the harm inflicted on Carrera was
       indirect, he received full relief from this court. In sharp contrast, the substance of
       the only offense underlying defendant’s arrest here was unconstitutional on its face,
       invalidating each and every prosecution based on it, yet he receives no relief. The
       direct and personal nature of the constitutional wrong done to defendant, and to
       every other unfortunate soul arrested on facially unconstitutional charges, is
       palpable, magnifying, not diminishing, the need for a full judicial remedy. When
       viewed in that light, the injustice of the majority’s disposition is manifest.

¶ 54       Further undercutting the majority’s comparison of the state versus federal
       constitutional violations, blackletter law recognizes a blanket constitutional right to
       possess firearms throughout the nation, with the federal right extended to the states
       through the application of the fourteenth amendment. People v. Aguilar, 2013 IL
112116, ¶ 17 (citing McDonald v. City of Chicago, 561 U.S. 742 (2010), for the
       proposition that the second amendment is applicable to the states through the due
       process clause of the fourteenth amendment); Coram v. State of Illinois, 2013 IL
113867, ¶ 49 (stating the same proposition); Wilson v. County of Cook, 2012 IL
112026, ¶ 11 (same). That constitutional mandate is thus no less a part of Illinois
       citizens’ constitutional rights than is the single subject rule. Drawing invisible lines
       based on the origin of citizens’ basic rights ignores their universality as well as
       what is at stake if they are disregarded.

¶ 55       The majority’s additional attempts to distinguish Carrera due to the State’s
       forfeiture of the fourth amendment questions there (supra ¶ 20) again contradict
       our express language. In discussing the alleged forfeiture, we stated that it was “not
       necessary *** to determine whether the State has waived the [exclusionary rule]
       argument” or “consider whether the alleged waiver must be excused under the




                                                - 19 -
       circumstances at bar.” Carrera, 203 Ill. 2d at 11. Thus, Carrera cannot be properly
       distinguished based on forfeiture because we never considered the forfeiture
       question on its merits. In fact, we declined to address the State’s alleged forfeiture
       precisely because it was irrelevant to our decision.

¶ 56       Instead, we expressly “[chose] to resolve [the] cause on narrower grounds” than
       the fourth amendment. Carrera, 203 Ill. 2d at 13. And our failure to address those
       issues was not a mere oversight. Recognizing the critical role played by our state
       doctrine, we explained that “[t]he result that we reach[ed was] dictated by
       application of the void ab initio doctrine.” (Emphasis added.) Carrera, 203 Ill. 2d
       at 13-14. The majority here, however, turns Carrera on its head, completely
       ignoring this court’s stated preference for applying the void ab initio doctrine even
       when presented with fourth amendment matters potentially implicating limited
       lockstep.

¶ 57       The majority’s analysis continues to ramp up the legal ambiguity, creating
       uncertainty over our abandonment of the test we mandated in Krueger “to delineate
       the scope of our state exclusionary rule.” Under that test, we must “ ‘carefully
       balance the legitimate aims of law enforcement against the right of our citizens to
       be free from unreasonable governmental intrusion.’ ” Krueger, 175 Ill. 2d at 75
       (quoting People v. Tisler, 103 Ill. 2d 226, 245 (1984)). We resolved that question in
       Carrera in favor of protecting our citizens’ substantive rights when, as here, the
       arrest was premised on a facially unconstitutional statute. Carrera, 203 Ill. 2d at
       14-15. Because “[a]n unconstitutional law ‘confers no right, imposes no duty and
       affords no protection’ ” (internal quotation marks omitted) (supra ¶ 12), no duty
       exists to enforce an unconstitutional law, and conversely, the mere presence of a
       facially unconstitutional law on the books affords the State no protection for the
       consequences of any arrests based on it.

¶ 58       The murkiness of the opinion’s rationale further deepens when it chooses to
       focus on probable cause rather than on our void ab initio doctrine. While the
       historical fact that probable cause existed at the time of the arrest undoubtedly
       cannot be altered at this late date, probable cause is not, and has never been, at issue
       here. The majority, however, uses the existence of contemporaneous probable
       cause to justify its decision to address fourth amendment matters rather than the
       effect of our void ab initio doctrine, contrary to our analysis in Carrera. Supra




                                                - 20 -
       ¶¶ 36-37. In doing so, the majority answers the wrong question. The majority’s
       discussion of probable cause is no more relevant here than a substantive analysis of
       the good-faith exception or the exclusionary rule was in Carrera. This case is not
       about whether probable cause can be retroactively invalidated. This case involves
       only the suppression of evidence gathered after an arrest for a facially
       unconstitutional offense.

¶ 59        Just as we have never concerned ourselves with the good-faith exception’s
       retroactive effect on probable cause, we should not concern ourselves now with the
       retroactive effect of the void ab initio doctrine on probable cause. The real question
       is limited to whether that doctrine creates a remedy for defendant following his
       arrest for a facially unconstitutional substantive offense. And we need not
       invalidate defendant’s arrest for lack of probable cause to fashion the necessary
       remedy. We simply need to apply the void ab initio doctrine as we did in Carrera.
       We can, and should, rely on our own nonconstitutional precedents whenever
       possible. People v. White, 2011 IL 109689, ¶ 144 (explaining that constitutional
       challenges are addressed only when they are essential to the case’s disposition). It
       is both unnecessary and unwise to consider whether probable cause is retroactively
       undermined by either fourth amendment considerations or our void ab initio
       doctrine.

¶ 60       Both Carrera and this case hinge exclusively on the application of our void
       ab initio case law, obviating any examination of forfeiture or fourth amendment
       questions. Carrera, 203 Ill. 2d at 11, 13-14. When applying the void ab initio
       doctrine, the policy considerations underlying probable cause, such as discouraging
       police misconduct, are irrelevant. The conduct of the police bears neither fault nor
       consideration in determining the proper outcome in this case. The only policy
       considerations that matter are those that historically animated our void ab initio
       doctrine. We adopted that doctrine to protect our citizens’ rights from legislative
       overreach and to discourage the enactment of facially unconstitutional laws.
       Carrera, 203 Ill. 2d at 16. See also Krueger, 175 Ill. 2d at 72-75 (adopting similar
       rationale to the dissent in Krull, 480 U.S. at 361-69 (O’Connor, J., dissenting,
       joined by Brennan, Marshall, and Stevens, JJ.)). As we did in Carrera, we should
       apply the doctrine here to suppress the evidence gathered after defendant’s arrest
       for a facially unconstitutional offense.




                                               - 21 -
¶ 61       Attempting to find additional support for its departure from the strict
       application of our void ab initio doctrine, however, the majority turns to federal
       case law. Relying on Michigan v. DeFillippo and United States v. Charles, the
       opinion argues that “[f]ederal case law is clear that *** probable cause would not
       be retroactively invalidated by the subsequent invalidation of the statute”
       underlying defendant’s arrest. Supra ¶ 29 (citing 443 U.S. 31, and 801 F.3d 855).
       Although that statement is correct as far as it goes, this is not a federal case, and this
       court is not bound by the federal case law cited. People v. Radojcic, 2013 IL
114197, ¶ 36. We may not abandon our own state doctrines based solely on
       contrary federal authority, at least not without properly justifying our break from
       stare decisis. In this case, the majority’s unexplained break is particularly
       egregious because federal courts do not adhere to our unique construction of the
       void ab initio doctrine and, indeed, rarely even use that term. Because federal
       courts do not abide by our void ab initio jurisprudence, the rationale and outcomes
       in DeFillippo and Charles offer us absolutely no guidance here.

¶ 62       Indeed, the differing results in those cases should come as no surprise after this
       court’s rejection in Krueger of the United States Supreme Court’s similar position
       in Krull. Relying on the same policy rationales underlying our decision in Carrera,
       Krueger expressly rejected the holding in Krull that “the fourth amendment
       exclusionary rule does not bar the use of evidence seized by a police officer who
       reasonably relied, in objective good faith, on a statute that *** is later declared to be
       unconstitutional.” Krueger, 175 Ill. 2d at 71. Instead, we knowingly departed from
       lockstep in a fourth amendment case and adopted Justice O’Connor’s Krull dissent,
       an opinion joined by Justices Brennan, Marshall, and Stevens. Krueger, 175 Ill. 2d
       at 71-75 (discussing Krull, 480 U.S. at 361-69). That dissent focused on the
       “serious threat to fourth amendment values” and liberty created by approving “ ‘a
       legislature’s unreasonable authorization of searches [that] may affect thousands or
       millions.’ ” Krueger, 175 Ill. 2d at 72, 73 (quoting Krull, 480 U.S. at 365
       (O’Connor, J., dissenting, joined by Brennan, Marshall, and Stevens, JJ.)). We
       reaffirmed that position just a few short years ago in Fitzpatrick, when we once
       again relied on Illinois’s “long-standing state tradition of excluding evidence
       obtained under the authority of an unconstitutional statute. Krueger, 175 Ill. 2d at
       74-75.” (Emphasis added.) People v. Fitzpatrick, 2013 IL 113449, ¶ 16. I see no
       principled reason for rejecting that same rationale now, without explanation,
       following defendant’s arrest for “something that was never a crime” (People v.



                                                 - 22 -
       Shinaul, 2017 IL 120162, ¶ 14). Unlike today’s majority, I remain “[un]willing to
       recognize an exception to our state exclusionary rule that will provide a grace
       period for unconstitutional search and seizure legislation, during which time our
       citizens’ prized constitutional rights can be violated with impunity.” Krueger, 175
Ill. 2d at 75. In light of the facially unconstitutional offense in this case, the need for
       continuing this stance is even stronger. The majority’s position would create a
       legislative grace period lasting at least 13 years and affecting innumerable Illinois
       citizens guilty of nothing more than the exercise of their constitutionally protected
       rights. Krueger, 175 Ill. 2d at 75 (relying on the same factors).

¶ 63       In light of our precedents applying the void ab initio doctrine rather than fourth
       amendment case law, the majority’s discussion of limited lockstep remains a
       mystery. Despite recognizing our refusal to address the merits of the State’s fourth
       amendment arguments in Carrera, 203 Ill. 2d at 12-14 (supra ¶ 18), the majority
       asserts that its result in this case is compelled by our adherence to fourth
       amendment jurisprudence (supra ¶¶ 28-29), raising new questions about the
       continuing validity of our contrary analyses in Carrera and Krueger, as well as
       other void ab initio decisions. Because the majority declines to overrule those
       precedents directly, it is apparently content to disavow them sub silentio.

¶ 64      The opinion is also surprisingly inconsistent with our statements in People v.
       Caballes:

           “Noting this state’s history of applying the exclusionary rule under the state
           constitution as well as a long-standing tradition of barring evidence gathered
           under the authority of an unconstitutional statute, this court rejected the Krull
           good-faith rule as creating a ‘grace period for unconstitutional search and
           seizure legislation,’ *** [and] ‘knowingly depart[ed]’ from the lockstep
           tradition to give effect to another tradition—the exclusion of evidence gathered
           in violation of the state constitution’s prohibition of unreasonable searches and
           seizures.” (Emphasis added.) Caballes, 221 Ill. 2d at 302-03.

       In Caballes, we also recognized that “Krueger was a case about remedies” and that
       lockstep was not implicated because in Krueger “[w]e construed state law as
       providing a remedy for the constitutional violation even though the federal
       constitution did not require one.” Caballes, 221 Ill. 2d at 303. The same is true here.
       In the absence of a federal remedy, defendant seeks alternative relief under our



                                                 - 23 -
       state void ab initio doctrine, namely, the suppression of evidence obtained pursuant
       to his arrest on a facially unconstitutional offense. Despite this case being as much
       about remedies as Krueger, and contrary to our long-held state tradition of strictly
       applying the void ab initio doctrine to facially unconstitutional criminal statutes,
       the majority rejects that analysis here.

¶ 65       To complete its discussion, the majority opinion concludes that strictly
       applying the void ab initio doctrine here would conflict with our decisions in
       People v. McFadden, 2016 IL 117424, and People v. Blair, 2013 IL 114122. While
       rejecting the argument that McFadden is distinguishable, the majority chides
       defendant for not explaining why the void ab initio doctrine would invalidate
       probable cause if it did not automatically invalidate the prior conviction in
       McFadden. Once again, because I believe the issue in this case is not properly
       defined by the doctrine’s retroactive effect on probable cause, I cannot agree with
       the majority. The majority’s focus in McFadden was on that defendant’s felony
       status and the procedural hoops he was required to jump through before the State
       could be precluded from using his facially unconstitutional AUUW conviction as
       the predicate felony for a charge of unlawful use of a weapon by a felon filed years
       later. Because the majority’s approach in that case discussed an entirely different
       question, I agree with defendant that McFadden is distinguishable.

¶ 66       This court’s decision in Blair is equally inapt. There, the court was considering
       whether an amendment to the armed violence statute revived an armed robbery
       sentencing enhancement declared unconstitutional in Hauschild. We noted that the
       “actual existence” of the statute “is an operative fact and may have consequences
       which cannot justly be ignored. The past cannot always be erased by a new judicial
       declaration.” (Internal quotation marks omitted.) Blair, 2013 IL 114122, ¶ 29. That
       explanation, however, begs the legal question here, when the issue is not even
       remotely similar. In truth, no remedial doctrine can ever alter historical fact. Our
       case law applying the void ab initio doctrine, however, has looked beyond
       historical fact to fulfill this court’s duty to uphold the constitution and provide
       justice to those harmed by unconstitutional legislation. For example, our rejection
       of the Supreme Court’s holding in Krull was due to our abiding concern over the
       creation of a grace period when the legislation could freely violate citizens’
       guaranteed rights. The same rationale supported our use of the void ab initio
       doctrine in Carrera. Our decisions in those cases were driven by our mandate to




                                              - 24 -
       protect citizens’ constitutional rights from legislative overreach and to provide an
       effective remedy when those rights are breached. Along with our other void
       ab initio precedents, Carrera and Krueger squarely put it within the power, and the
       inherent duty, of this court to remedy the consequences defendant faces here due
       solely to the enactment of the facially unconstitutional AUUW provision.

¶ 67       It is not enough simply to bar the prosecution of the facially unconstitutional
       offense while permitting a defendant to be tried for an offense discovered only later
       when “ ‘[a]n invalid law is no law at all.’ ” (Internal quotation marks omitted.)
       Gersch, 135 Ill. 2d at 399 (quoting Van Driel Drug Store, Inc. v. Mahin, 47 Ill. 2d
378, 381 (1970), quoting People ex rel. Barrett v. Sbarbaro, 386 Ill. 581, 590
       (1944)). Since our decision in Blair, we have reiterated that “a statutory section
       cannot be ‘present’ if it is void ab initio.” People v. Mosley, 2015 IL 115872, ¶ 55.
       And, as even Blair recognized, “ ‘[t]he effect of enacting an unconstitutional
       amendment to a statute is to leave the law in force as it was before the adoption of
       the amendment.’ ” Blair, 2013 IL 114122, ¶ 30 (quoting Gersch, 135 Ill. 2d at 390).
       Despite its stated reliance on Blair, the majority fails to apply that proposition here.
       If we apply the law as it stood prior to the enactment of the unconstitutional AUUW
       provision, defendant would not have been arrested, and the FOID card violations
       would not have been discovered. To provide a complete remedy, therefore, we
       must suppress the post-arrest FOID card evidence.

¶ 68       To hold otherwise would open wide the judicial doors to abuse of our system of
       criminal justice. Imagine the myriad possibilities for abuse if citizens could be
       arrested for overtly unconstitutional offenses that were later nol prossed while the
       evidence obtained pursuant to those arrests was used to prosecute otherwise
       unreachable conduct. This court’s longstanding formulation of the void ab initio
       doctrine was intended to prevent just that sort of misuse of legislative power.

¶ 69       When citizens become the unwitting victims of facially unconstitutional
       legislation, we must grant them the fullest relief possible in the interests of justice.
       Only in that way may the temptation to enact unconstitutional criminal statutes in
       the hopes of reaching secondary conduct be quelled. Otherwise, where is the justice
       for those citizens arrested during a judicially sanctioned legislative grace period for
       a statute that makes constitutionally protected acts illegal? The only truly effective,
       and just, relief is to suppress the evidence discovered after those arrests. Not only is




                                                - 25 -
       that remedy straightforward and practicable, but it fulfills the vital principles
       underlying this court’s formulation of the void ab initio doctrine.

¶ 70       In contrast, the result created by the majority’s disposition sharply undercuts
       those goals. Because the majority’s view “commands that which the Constitution
       denies the State the power to command and makes ‘a crime out of what under the
       Constitution cannot be a crime,’ ” I dissent from its incremental, sub silentio,
       dismantling of our void ab initio doctrine. Michigan v. DeFillippo, 443 U.S. 31, 45
       (1979) (Brennan, J., dissenting, joined by Marshall and Stevens, JJ.) (quoting
       Coates v. City of Cincinnati, 402 U.S. 611, 616 (1971)). “[O]ur choice of a rule of
       decision on matters governed by both the state and federal constitutions has always
       been and must continue to be predicated on our best assessment of the intent of the
       drafters, the delegates, and the voters—this is our solemn obligation. In keeping
       with this obligation, *** this court adopted a limited lockstep approach in [People
       v.] Tisler[, 103 Ill. 2d 226 (1984),] and modified it in Krueger and Washington to
       allow consideration of state tradition and values as reflected by long-standing state
       case precedent.” Caballes, 221 Ill. 2d at 313-14. Here, the strict application of the
       void ab initio doctrine in criminal cases is an enduring state tradition reflected in
       our case law. If nothing else, stare decisis dictates that we continue to apply that
       doctrine and suppress the evidence gathered against defendant after his arrest for
       “something that was never a crime” (Shinaul, 2017 IL 120162, ¶ 14).

¶ 71       If, however, the majority wishes to change course at this late date and vitiate
       our longstanding application of the void ab initio doctrine, it should do so
       forthrightly. While the majority’s reluctance to admit its progressive eradication of
       the doctrine might be understandable if we were routinely confronted with harsh
       consequences from its application, that is far from true. “[T]he void ab initio
       doctrine does not apply to an as-applied constitutional challenge” (emphasis in
       original) (People v. Thompson, 2015 IL 118151, ¶ 32), and facial challenges
       remain the most difficult constitutional claims to mount (People v. Davis, 2014 IL
115595, ¶ 25). When raised, they are rarely successful. And even more rarely do
       the few successful challenges render void ab initio statutes defining criminal
       offenses, triggering the strict application of the doctrine.

¶ 72      The elimination of the void ab initio doctrine would, of course, require this
       court to reverse numerous well-reasoned precedents previously fundamental to our




                                              - 26 -
       criminal jurisprudence. Perhaps the need for special justification to break from
       stare decisis explains the majority’s failure to acknowledge the serious impact its
       recent decisions have had on the viability of the doctrine. See People v. Colon, 225
Ill. 2d 125, 146 (2007) (explaining that every departure from stare decisis must be
       “specially justified” (internal quotation marks omitted)). Regardless of the source
       of the majority’s refusal to address the doctrine’s erosion, I choose to adhere to the
       case law we have so carefully fashioned to protect the fundamental rights of Illinois
       citizens.

¶ 73        Our continued adherence to the void ab initio doctrine in precedents such as
       Carrera is ultimately necessary because, when faced with “a statute [that] is
       violative of constitutional guarantees, we have a duty not only to declare such a
       legislative act void, but also to correct the wrongs wrought through such an act by
       holding our decision retroactive.” Gersch, 135 Ill. 2d at 399. The doctrine
       represents this court’s considered decision to preclude the creation of a grace
       period permitting our citizens to be arrested, prosecuted, and deprived of their
       liberty all for the simple exercise of their fundamental constitutional rights. It is the
       summation of the principles of justice that drove us to reject the Supreme Court’s
       analysis in Krull, reverse the defendant’s murder conviction and remand for a new
       trial in Gersch, and suppress the post-arrest evidence in Carrera. It is also the
       consideration that should animate this court’s analysis in the present case. Both
       stare decisis and fundamental fairness demand no less. For that reason, I would
       continue to apply the void ab initio doctrine consistent with our established case
       law, and accordingly, I dissent from the majority opinion.




                                                - 27 -